Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 07-19-2022 under amendments and request for reconsideration, which have been placed of record in the file. Claims 1-16 are pending in this action. 

Response to Amendment
The amendment filed on 07-25-2022 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended independent claims 1, 14 and 16. Applicant has amended independent claims  1, 14 and 16  to overcome Claim Rejections under 35 USC § 112.as well as  to expedite allowance of instant application. Further Applicant has amended. The amended independent claims 1, 14, and 16 as well as Applicant’s persuasive arguments does overcome Claims Rejections  under 35 USC § 112;  therefore rejection under 35 USC § 112 is withdrawn.  Applicant’s arguments regarding drawing objections are persuasive, therefore objection to drawing is withdrawn.

Applicant has amended independent claims 1, 14 and 16. Applicant has amended independent claims  1, 14 and 16  to overcome Claim Rejections under 35 USC § 112.as well as  to expedite allowance of instant application. Applicant arguments filed on 07-19-2022, under remark regarding allowable limitations “wherein each pipeline module is arranged, for the pre-defined time cycle, to: receive the multi-bit binary input, i, from the unity addition module; append a binary representation of its individual pipeline identity value, v, to the received multi-bit binary input, i; and to output a unique multi-bit binary output, o,, that comprises a combination of the received multi-bit binary input, i, and the binary representation of its individual pipeline identity value, v” are persuasive; as after further extensive search and consideration, independent claims 1, 14 and 16 does overcome the prior art rejection mailed on 04-19-2022; which puts application number 17,217,290 in condition for allowance.

Examiner conducted  extensive search per Applicant’s amendments and arguments and newly searched prior arts are listed on USPTO 892’s. The prior art of Sternberg Stanley R (US-4395699-A) discloses system includes a 2-dimensional processing pipeline consisting of a plurality of serially connected stages which are substantially identical in structure. Similarly, the 3-dimensional processing pipeline portion of system consists of a plurality of serially connected stages which are substantially identical to one another. The input data stream representing the image matrix is routed either to the 2-D processing pipeline or 3-D processing pipeline through a central programmable source consisting of a controller over data buses , respectively. Controller may be a known microprocessor and is utilized to program the stages and as well as provide the necessary timing signals and data management as will be later discussed. Regardless of which pipeline is selected, each stage in the pipeline performs a single transformation on the entire image. Images are entered into the system in a line-scanned format and progress through the pipeline of the processing stages in real time. The output of the previous stage is coupled to the input of the subsequent stage such that, after an initial delay to fill the pipeline, images can be processed at the same rate that they are scanned and prior art of Gennery Donald B et al. (US-4790026-B2) discloses image-pipelining processing of the data is accomplished using an array of identical programmable computing modules interconnected in a two-dimensional toroidal arrangement; the computing elements employing convolvers, neighborhood comparison operators, binary function operators using look-up tables with interpolation, input selectors, and output selectors. The input and output selectors are used for selectively cascading computing elements from column to column in the array, selecting up to two of a plurality of rows for the input data so that data may be selectively routed through paths in the array involving different computing elements programmed to perform different operations. Although all of the computing elements in the arrays are identical, they may operate differently because of programming in the input selectors, the two convolvers that receive separate data inputs, a binary function operator that receives as many as two arguments of the binary function to be performed by the table look-up operator, a neighborhood comparison operator receiving its input from the binary function operator, and a selector which may select as the output of the computing element the output of any one of the included components, with appropriate delays. The binary function generator is implemented with limited memory capacity, and is therefore limited to fewer addressing bits than present in the convolver outputs. Therefore only the most significant bits are used to address the memory, and the less significant bits are used to interpolate the output of the look-up table. Each output includes the slopes of the function stored in the table for the two arguments (independent variables), and the least significant bits of the two arguments are multiplied by the respective slopes, and the products are added to function value read from the table; however, the cited the prior art fails to recite or  discloses in specification as well as in drawings  “A logic circuit arranged to output a stream of pixel position values, x, for a row of a pixelated display device; wherein each pipeline module is arranged, for the pre-defined time cycle, to: receive the multi-bit binary input, i, from the unity addition module; append a binary representation of its individual pipeline identity value, v, to the received multi-bit binary input, i; and to output a unique multi-bit binary output, o (representing pixel position), that comprises a combination of the received multi-bit binary input, i, and the binary representation of its individual pipeline identity value, v”.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant has amended independent claims 1, 14 and 16. Applicant has amended independent claims  1, 14 and 16  to overcome Claim Rejections under 35 USC § 112.as well as  to expedite allowance of instant application. Applicant’s arguments filed on 07-19-2022 are convincing. As argued by applicant in remarks under claim rejection page 10,  paragraph 7 are persuasive.  The amended independent claims 1, 14, and 16 as well as Applicant’s persuasive arguments does overcome Claims Rejections  under 35 USC § 112;  therefore rejection under 35 USC § 112 is withdrawn.  After further consideration and extensive search;  all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
wherein each pipeline module is arranged, for the pre-defined time cycle, to: receive the multi-bit binary input, i, from the unity addition module; append a binary representation of its individual pipeline identity value, v, to the received multi-bit binary input, i; and to output a unique multi-bit binary output, o, that comprises a combination of the received multi-bit binary input, i, and the binary representation of its individual pipeline identity value, v.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

08-16-2022